DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 05/31/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 7, 9, 10, 14 – 16, 18, 37, 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1, 37 each recites viscosities of from about 7 mm2/s to about 11.5 mm2/s without reciting a temperature at which the viscosity was measured.  Because viscosity of a fluid varies with change in temperature, the about 7 mm2/s (cSt) to about 11.5 mm2/s (cSt) limitation is ambiguous as it can represent viscosities at 40ºC (Kv40), 100ºC (Kv100) or at a non-standard temperature.  However, for the sake of examination, the recited viscosity is taken as Kv100 consistent with the recitation in page 13 of applicant’s disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, 10, 12, 14 – 16, 18, 37, 47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Devlin et al. (US 2005/0090410) or, in the alternative, under 35 U.S.C. 103 as obvious over Devlin et al. (US 2005/0090410)
In regards to claim 1, Devlin teaches lubricant compositions comprising an extreme pressure agent a), combination of hydrocarbylamine and an alkylphosphorothioate compound as load carrying capacity enhancing agent b), friction modifier c) and diluent oil d) and wherein the composition is useful in gear oils, transmission oils, etc. [0006 – 0015].  The load carrying additives meet the limitation c) of the claim.  The friction modifier can be a molybdenum dithiocarbamate such as Molyvan822 which meets the limitation of organomolybdenum friction modifier b) of the claim [0051].  
The composition comprises dihydrocarbyl dithiophosphate extreme pressure agent which are reaction product of dithiophosphoric acid and cyclopentadiene or reaction of the dithiophosphoric acid (phosphorodithioic acid) with epoxide according to limitation d) of the claim [0054, 0055 and 0057] also see para 0062 of Sullivan et al. (US 2003/0171222) as evidence.  The composition comprises natural or synthetic base oils or mixtures as diluent such as polyolefin having hydrogenated -olefin oligomers i.e., polyalphaolefins (PAO) according to limitation a) of the claim [0059].  Devlin teaches the composition comprises oil in a major amount [0013].  
Major amounts in the art are known to be amounts of less than about 50% to close to 100% in the composition, and thus overlaps the claimed range.  For instance, Phillips et al. (US 2007/0105728) which similarly teaches gear oils recites that “major amount” is understood to mean amounts of equal to 30% or greater, such as from about 40 to about 80% and thus provides evidence of the general understanding of major amounts as being 30% or higher in lubricant compositions [See 0065].  
Devlin teaches the phished lubricant can comprise about 90% to about 99% of oil [0072].  It is noted that amounts of about 90% obviates the limitation of about 88% as claimed, and/or at least the amounts about 88% and 90% are so close as to expect the properties to be similar and obvious.  Even when base oil is used at 90%, since the oil can be blends of mineral and synthetic oil, the amount of synthetic oil alone can be less than 90% and would similarly overlap the claimed range.
The composition wherein the composition can have a kinematic viscosity at 100ºC of 12 cSt [0069].  A viscosity of 12 cSt obviates the limitations of about 11.5 cSt, as about 11.5 cSt includes viscosities that may be lower or higher than the recited number.  Also, 12 cSt is so close to the claimed limitation of about 11.5 cSt that persons of ordinary skill in the art would have found it to be obvious and sufficient to provide similar properties as about 11.5cSt. 
In regards to claim 2, Devlin teaches the composition wherein the PAO are oligomers of olefins having from 2 to 16 carbon atoms such as poly-1-octene (C8) [0062].
In regards to claim 4, Devlin teaches the composition comprising organomolybdenum dithiocarbamate of the claim as previously stated.
In regards to claim 6, Devlin teaches the composition wherein the phosphorothioate has the claimed limitation [0033, 0034].
In regards to claim 7, Devlin teaches the composition having primary hydrocarbylamines such as hexylamine, octylamine etc., and aliphatic hydrocarbylamine such as alkyleneamine [0039, 0040].
In regards to claim 9, Devlin teaches the composition having the ratio of the thiolate to amine [0068, Table 1].
In regards to claim 10, Devlin teaches the composition having the dihydrocarbyl dithiophosphate of the claim as previously stated.
In regards to claim 12, Devlin teaches the composition wherein the composition can have a kinematic viscosity at 100ºC of 12 cSt [0069].
In regards to claim 14, Devlin teaches the composition comprising friction modifier in amounts of from 0.1% to 1% or from 0.2% to 0.8% [0073, Table II].
In regards to claim 15, Devlin teaches the composition wherein the alkylphosphorothioate is present at from 0.1 to 1% or from 0.2 to 0.8% and the hydrocarbylamine is present at the same amounts, thus providing an antiwear that is present in amounts of from 0.2 to 2% or from 0.4 to 1.6% in the composition [0073, Table II].
In regards to claim 16, Devlin teaches the composition which can comprise the extreme pressure agent (i.e., dithiophosphate) in amounts of from 0.5% to 2.5% or from 0.7% to 1.7% [0073, Table II].
In regards to claim 18, Devlin teaches the composition which can comprise optional further additives such as copper corrosion inhibitors, defoamers, antioxidants, diluents etc. [0077, 0078].  The composition can comprise other additives such as rust inhibitors including oleic acid etc. [0095].  According to Carry et al. (US 2010/0105585), oleic acids are known to function as solubilizers [0175].  The composition can comprise defoamants which are antifoaming agents in amounts of up to 1% in the composition [0084].  Other additives includes dispersant viscosity index improvers etc. [0098].  The additives are present in minor amounts, i.e., base oil can be present at 94 – 99% as previously discussed, and thus would be present in the claimed amounts.  
Devlin does not particularly recite polymeric viscosity index improvers and oligomeric viscosity index improvers as claimed.  Scherer et al. (US 2016/0083667) similarly teaches gear oils which can comprise mixtures of viscosity modifiers including polymethacrylates (i.e., polymeric viscosity index improver), ethylene propylene copolymers (i.e., oligomeric viscosity modifier) etc. [0059, 0099].  
Alternatively, in view of Rettemeyer et al. (US 2016/0376518) viscosity index improvers are known to comprise polymethacrylates, oligomeric copolymers (OCP) etc. [0006].  Thus, in view of Scherer and/or Rettemeyer, it would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used combination of viscosity improvers in the composition of Devlin such as those of the claim, as Scherer and/or Rettemeyer teaches they are useful viscosity index improvers for similar compositions.
In regards to claim 37, Devlin teach the composition having the claimed ingredients a) to d) and optional further additives such as copper corrosion inhibitors, defoamers, etc. [0077, 0078]. 
In regards to claim 47, Devlin teaches the composition having the claimed ingredients in similar amounts of the claims and thus would be expected to provide similar properties.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that the viscosity of at least 12 cSt of Devlin does not meet the claimed range of from about 7 mm2/s to 11.5mm2/s.  The argument is not persuasive.
First it is noted that the claim does not recite 11.5 mm2/s (cSt) but “about 11.5 mm2/s”.  A viscosity of 12 cSt obviates the limitation of about 11.5 cSt.  Also, amounts of 12 cSt is so close to the limitation of about 11.5 cSt as to be expected to provide similar properties.
Applicants argue that Devlin fails to allow for the base oil to be present in amounts of from about 62 to 88% in the composition but requires that the oil is present in a major amount of from about 90 to 99% of oil.  The argument is not persuasive.
While Devlin allows for oils to be present at amounts of over 90%, Devlin states the oil can be present in a major amount as admitted by applicants.  Major amounts are well understood in the art as amounts of less than about 50% and higher and up to close to about 100%, which obviates the claimed range as evidenced by Phillips et al. (US 2007/0105728).  Also, amounts of about 88% and about 90% overlap, or are so close as to be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771